         Case 2:18-cv-02747-MSG Document 85 Filed 02/11/19 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHRISTINA WILLIAMS and MICHAEL
 STERMEL, on behalf of themselves and all
 others similarly situated,

                Plaintiffs,

       v.                                              No. 2:18-cv-02747-MSG

 RED STONE, INC., as successor in interest
 to MACFARLANE GROUP, INC.,
 MEDLEY OPPORTUNITY FUND II, LP,
 MARK CURRY, BRIAN MCGOWAN,
 VINCENT NEY, and other JOHN DOE
 persons or entities,

                Defendants.

   DEFENDANT MARK CURRY’S MEMORANDUM IN SUPPORT OF MOTION TO
     DISMISS PLAINTIFFS’ COMPLAINT FOR LACK OF SUBJECT MATTER
      JURISDICTION OR, ALTERNATIVELY, FAILURE TO STATE A CLAIM

       Specially-Appearing Defendant Mark Curry, by counsel, respectfully moves this Court to

dismiss this action for lack of subject matter jurisdiction under Federal Rule of Civil Procedure

12(b)(1). In the alternative, Curry respectfully requests that the Court dismiss this action for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Curry relies upon and

incorporates by reference the arguments and legal authorities contained in the memorandum of

law in support of this Motion.

       By making this motion, Curry does not waive any arguments in his contemporaneously

filed motion, including that this dispute must be arbitrated rather than litigated. This motion is

filed in the alternative to Curry’s Motion to Compel Arbitration.
       Case 2:18-cv-02747-MSG Document 85 Filed 02/11/19 Page 2 of 3




DATED: February 11, 2019                Respectfully submitted,

                                        MARK CURRY

                                        By: s/ Rachel Rodman
                                        Rachel Rodman (pro hac vice)
                                        Craig Singer (PA State Bar No. 71394)
                                        Williams & Connolly LLP
                                        725 Twelfth Street, N.W.
                                        Washington, DC 20005
                                        Telephone: (202) 434-5000
                                        Facsimile: (202) 434-5029
                                        E-mail: rrodman@wc.com
                                        E-mail: csinger@wc.com

                                        Attorneys for Specially-Appearing
                                        Defendant Mark Curry
          Case 2:18-cv-02747-MSG Document 85 Filed 02/11/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system. The foregoing is available for

viewing and downloading from the CM/ECF system, which will also send e-mail notification of

such filing to all attorneys of record in this action.

       I further certify that, on the same day, I sent unsealed versions of the documents filed

under seal to all counsel of record by electronic mail.


                                                         s/ Rachel Rodman
                                                         Rachel Rodman (pro hac vice)
                                                         Williams & Connolly LLP
                                                         725 Twelfth Street, N.W.
                                                         Washington, DC 20005
                                                         Telephone: (202) 434-5000
                                                         Facsimile: (202) 434-5029
                                                         E-mail: rrodman@wc.com

                                                         Attorney for Specially-Appearing
                                                         Defendant Mark Curry
